Citation Nr: 1604752	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability or a service-connected traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board denied the claim in a September 2010 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order granting a Joint Motion for Remand.  This order vacated and remanded the September 2010 Board decision.  

The Board remanded the claim in August 2011 for further development, and again denied the claim in an August 2012 decision.  The Veteran again appealed to the Court, and the Court issued an order in March 2013 that granted a Joint Motion for Remand, and vacated and remanded the August 2012 denial.  

The Board remanded the claim in December 2013 and June 2014, and denied it in January 2015.  The Veteran appealed the January 2015 denial to the Court, and in December 2015 the Court issued an order granting a Joint Motion for Remand, which vacated and remanded the January 2015 denial.  

The issue of entitlement to an increase in special monthly compensation has been raised by the record in an April 2015 statement, and the issue of whether there is clear and unmistakable error (CUE) in "the assignment of the effective date in the unappealed decision for my claim for an earlier effective date on a final regional office decision" has been raised by the record in an August 2015 statement, but these issues but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A medical opinion as to secondary service connection should address both causation and aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The December 2015 Joint Motion for Remand found that aggravation was not adequately considered by the opinion of record, and instructed that the Board obtain a medical opinion that adequately considers whether the Veteran's cervical spine condition is aggravated by his service-connected lumbar strain and whether the cervical spine condition is aggravated by the service-connected TBI, supported by sufficient rationale.  Upon remand, a supplemental opinion should be obtained that complies with these requirements.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the February 2014 examiner, or another appropriate clinician.  After review of the file, including this remand and the December 2015 Joint Motion for Remand, the clinician is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was aggravated (permanently worsened beyond the normal progression) by his service-connected lumbar strain disability;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was aggravated (permanently worsened beyond the normal progression) by his service-connected traumatic brain injury (TBI).

Any opinion offered must be supported by a complete rationale.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


